Citation Nr: 9924923	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
impairment.

3.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to May 
1994.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied service connection for the 
benefits sought.  The RO construed a February 1996 statement 
of the veteran as an untimely notice of disagreement, and 
issued the veteran a statement of the case as to timeliness 
in March 1996.  The RO received his substantive appeal in 
April 1996.

In February 1998, the Board granted the veteran's appeal as 
to the issue of timeliness of his notice of disagreement.  
Accordingly, the RO issued the veteran a statement of the 
case regarding the merits of his claims for service 
connection in March 1998.  The RO received his substantive 
appeal in reference to these issues later that month.  The 
veteran thereafter testified at a Videoconference hearing 
conducted by the undersigned Member of the Board in June 
1999.  A transcript of that hearing has been associated with 
the record on appeal.

It is noted that the February 1998 Board decision referred a 
claim of clear and unmistakable error (CUE) in the December 
1994 rating decision to the RO for appropriate development.  
A review of the record, however, indicates that the use of 
the term appropriate development has inadvertently caused the 
RO to conclude that a 'justiciable' claim of CUE exists at 
this time.  See March 1998 Rating Decision and June 1999 
Hearing Transcript at 2-3.  Under the applicable criteria, 
previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (1998) (emphasis added).  Inasmuch as the February 
1998 Board decision granted the veteran's appeal as to the 
issue of timeliness, finality has not attached to the 
portions of the March 1994 rating decision denying his claims 
for service connection.  Hence, the proper course of action 
on referral of this issue to the RO in 1998 would have been 
to provide the veteran with the pertinent regulation as to 
CUE, and inform him that such a claim is not tenable at this 
time.  Therefore, the Board again refers the CUE claim to the 
RO for purposes of taking whatever remedial steps it deems 
necessary.

Additionally, it is noted that in a March 1998 statement, the 
veteran appears to have raised a claim of entitlement to an 
increased rating for anal fissure/rectal polyps.  It does not 
appear that the RO has addressed this matter.  However, 
insofar as this issue is not inextricably intertwined with 
the issue on appeal, it is also referred to the RO for 
appropriate action.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).

The veteran's claims for service connection for bilateral 
hearing impairment and rhinitis are the subject of the 
'REMAND' appended to this decision.


FINDINGS OF FACT

1.  The veteran's service medical and service personnel 
records show that he was routinely exposed to hazardous 
noises by virtue of his primary military occupational 
specialty (MOS), Quartermaster and Chemical Equipment 
Repairer.

2.  The veteran's current complaints of bilateral tinnitus 
cannot be clearly dissociated from his periods of active duty 
service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for bilateral 
tinnitus is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, the Board finds that he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Initially, it is noted that the liberalizing evidentiary 
standards set forth in 38 U.S.C.A. § 1154(b) (West 1991) and 
its corresponding regulatory section, 38 C.F.R. § 3.304(d) 
(1998), are not applicable in this case as there is no 
evidence that the veteran ever engaged in combat with the 
enemy.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting the definition of a well-
grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  With regard to a showing of a 
chronic disability in service, the Court concluded in Savage 
that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

Having reviewed the veteran's entire claims folder, the Board 
is satisfied that service connection is warranted.  While the 
veteran's service medical records do not mention the presence 
of or treatment for bilateral tinnitus during his period of 
active duty service, his February 1994 separation examination 
report shows that he manifested a bilateral hearing loss.  In 
addition, he complained of bilateral tinnitus on VA audio-ear 
disease examination in July 1994 (1.5 months after final 
separation from military service).  As noted above, the 
veteran's exposure to loud noises is conceded by virtue of 
his MOS, Quartermaster and Chemical Equipment Repairer.  
During the course of his June 1999 hearing, the veteran 
explained that spent about 85 percent of his time in the 
motor pool.  Although he wore air plugs, the motor pool often 
had about 6 or 7 mechanics using air compression tools on 
about 12 trucks or generators at the same time.  Clearly, the 
evidence of record supports a grant of service connection for 
bilateral tinnitus.



In view of the foregoing, the Board concludes that the 
elements needed to establish service connection for bilateral 
tinnitus, as set forth in Caluza and Savage, supra, are met.  
Therefore, according reasonable doubt in favor of the 
veteran, service connection for bilateral tinnitus is 
granted.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. § 3.303(b) (1998).


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural- 
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (1998).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in interpreting 38 
C.F.R. § 3.385, has stated that "the regulation does not in 
and of itself rule out an award of service-connection due to 
the absence of results of an in-service audiometric 
examination capable of being compared with the regulatory 
pure tone and speech recognition criteria....Therefore, the 
provisions of 38 C.F.R. 
§ 3.385 do not serve as a bar to service-connection."  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this 
regard, the Court has also stated that "audiometric testing 
measures threshold hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz); the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss."  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  In the instant case, the Board 
concedes that, in accordance with Hensley, the veteran 
manifested bilateral hearing loss on separation examination 
in February 1994.  Nonetheless, the applicable regulation 
provides for service connection for chronic hearing 
impairment, as defined in 38 C.F.R. § 3.385, not a hearing 
loss.  Therefore, the veteran's post-service treatment 
records become paramount in determining if he is, in fact, 
entitled to the benefit sought.  See Savage and Caluza, 
supra.

In this regard, the Board notes that the veteran was afforded 
VA audio-ear disease and audio examinations in July 1994, 
about 1.5 months after final separation from service.  
Although he had normal scores on word recognition testing 
with live voice testing, the audio-ear disease examiner noted 
that the veteran did have some difficulty because of a 
language barrier.  The recorded word tests for discerning 
speech discrimination, to include the required Maryland CNC 
test, were in English rather than the veteran's native tongue 
of Spanish.  The Court has stated that the Board may only 
consider independent medical evidence to support its 
findings.  If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board may seek an advisory opinion, order a 
medical examination or cite recognized treatise in its 
decisions that clearly support its ultimate conclusions.  
This procedure ensures that all medical evidence contrary to 
the appellant's claim will be known.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In view of the language difficulties 
on speech discrimination testing, the Board finds that 
additional assistance is necessary in this case.  Moreover, 
the Board would also find it useful if the RO were to obtain 
a medical opinion for the purposes of determining whether 
service connection for the veteran's claimed rhinitis may be 
accorded.

In addition, the Board notes that during the course of his 
June 1999 hearing, the veteran testified that he has been 
receiving on going treatment by a private audiologist for 
bilateral hearing loss impairment.  To date, these treatment 
records have not been associated with his claims folder.  In 
addition, he also stated that, prior to separation, he had 
been receiving weekly treatment for rhinitis in the Allergy 
Clinic at Madigan Army Hospital.  To date, treatment records 
received from this facility only pertain to the veteran's 
service-connected back disorder.  VA has a duty to obtain all 
pertinent medical records which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).  The Board finds 
that these medical records should be obtained and associated 
with the record prior to appellate consideration.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should afford the veteran an 
opportunity to list the names and address 
of any private medical providers that 
treated him for bilateral hearing loss 
and/or rhinitis since separation from 
active duty service.  The veteran should 
also provide information as to the 
locations of any VA medical facilities 
that have treated him for the same.  The 
RO should obtain appropriate Medical 
Records Release Forms from the veteran so 
that VA may assist him in obtaining these 
records.

2.  The RO should then contact the listed 
medical providers and VA medical 
facilities, if any, and request that they 
provide legible copies of all of the 
veteran's treatment records, including X- 
rays, laboratory tests and/or special 
studies performed.  These records should 
then be associated with the claims 
folder.

3.  The RO should also contact the 
Madigan Army Medical Center (Tacoma, 
Washington 99431), and request that they 
conduct a search for any records 
pertaining to the veteran's treatment in 
its Allergy Clinic between 1987 and 1994.

4.  If no records are located at the 
above facility, the RO should contact the 
National Personnel Records Center, and 
request that they conduct a search for 
clinical records developed at Madigan 
Army Medical Center, other than those 
which have been previously forwarded.

5.  Once the above-requested information 
has been ascertained, positive or 
negative, the RO should arrange for the 
veteran to be examined by an appropriate 
VA ear, nose and throat (ENT) specialist.  
All indicated special studies, to include 
audiometric evaluation with Maryland CNC 
testing in Spanish, should be 
accomplished.  The specialist is 
requested to review all the records on 
file, particularly the service medical 
records, and render opinions as to the 
likelihood that:

(a) any current bilateral hearing 
impairment is related to the veteran's 
in-service noise exposure.

(b) the veteran currently manifests 
allergic rhinitis of an in-service 
origin.

The underlying bases for such opinions 
should be set forth in detail and should 
reflect the specialist's review of the 
entire record.  For this reason, the 
claims folder and a copy of this REMAND 
must be made available to and 
independently reviewed by the specialist 
prior to the requested examination.  A 
copy of this report must be associated 
with the veteran's claims folder.

6.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

7.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for service 
connection for bilateral hearing 
impairment and rhinitis.  If any of these 
determinations remain unfavorable to the 
veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals







